DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02/11/2021 has been entered.  Claim 36 has been amended.  Claim 38 has been added.  No claim has been cancelled.  Claims 13, 16-17, 21, 23-25, 27-30 and 33-38 are still pending in this application, with claims 13, 21 and 30 being independent. 

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. 
Regarding independent claim 13, Applicant submits that combination of Fodor in view of Fallgren and Ljung does not teach the claimed invention as currently presented.  Specifically, Applicant has submitted the following:
[Applicant’s Remarks, page 11]
“…In contrast, claim 13 of the present application requires "performing, by the first UE, demodulation processing on the received information sent by the second UE." In Ljung, the repeater device is taught as performing the demodulation processing. As such, Ljung can only be relied on as teaching or suggesting modifying the candidate relay device of Fodor to perform demodulation processing. This modification of Fodor with Ljung does not teach disclose or suggest the language of claim 13 for at least the reason that claim 13 requires "the first UE," which is the UE searching for a relay device, as performing demodulation processing…”

	However, the Examiner respectfully disagrees with the Applicant and asserts that the combination of Fodor in view of Fallgren and Ljung teaches the claimed invention as presented in independent claim 13.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
As shown in the rejection, the primary reference Fodor is used to teach “…performing, by the first UE, processing on the received information sent by the second UE, to determine whether the information sent by the second UE is successfully received…”  Fodor teaches that device D1 evaluates information included in received beacons.  Evaluation of information involves some sort of processing to determine the included information in the received beacons. Candidate relay devices are evaluated based on the received information.  Further noted that in order to select the best candidate relay device from amongst the evaluated candidate relay devices, the information must be successfully received beforehand.  With this teaching, the primary reference Fodor teaches the essential functions (i.e. at least performing processing on received information…) and devices (i.e. at least the first UE and the target relay UE) as noted in the rejection.  However, Fodor does not specifically show the “demodulation processing” as required by the claim.  This is remedied by the Ljung reference as the system of Ljung includes 
Regarding claims 16-17,21,23-25,27-30 and 33-37, Applicant submits the same arguments as presented above.  Thus, the Examiner applies the same reasoning as presented above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 13, 17, 21, 23-25, 29-30 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor et al. (US 2017/0251507; hereinafter Fodor) in view of Fallgren et al. (US 2014/0141062; hereinafter Fallgren) and Ljung et al. (US 2016/0174130; hereinafter Ljung).
Regarding claim 13, Fodor shows a method (Figures 3-4 shows a method.) for selecting a relay in device-to-device communication, comprising: 
receiving, by a first user equipment (UE), information sent by a second UE, wherein the information is used to indicate that the second UE is capable of serving as a relay UE (Figure 4; Par. 0053, 0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.);
performing, by the first UE, processing on the received information sent by the second UE, to determine whether the information sent by the second UE is successfully received (Figure 4; Par. 0053, 0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.  Further noted that in order to select the best candidate relay device from amongst the evaluated candidate relay devices, the information must be successfully received beforehand.); and 
adding, by the first UE, the second UE to a candidate relay UE list when it is determined that the information sent by the second UE is successfully received (Figure 3-4; Par. 0053, 0057-0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.  Further noted that in 
measuring, by the first UE, a signal sent by each candidate relay UE in the candidate relay UE list, to obtain link quality of a radio link between each candidate relay UE and the first UE; and determining, by the first UE, target relay UE from the candidate relay UE list according to the link quality of the radio link between each candidate relay UE in the candidate relay UE list and the first UE (Figure 4; Par. 0067; noted the first wireless device may receive identities and corresponding first quality metrics Geq from multiple candidate relay wireless devices in action 602. In that case, the first wireless device may select one of the candidate relay wireless devices, as shown by an optional action 604, to act as the relay wireless device in the D2D communication, based on the respective first quality metrics Geq, as in discussed in Alternative 2. In another possible embodiment, the first wireless device may select one of the candidate relay wireless devices further based on measurements on signals transmitted from the multiple candidate relay wireless devices.). 
Fodor shows all of the elements including the target relay UE and the first UE and the processing step, as discussed above.  Fodor does not specifically show performing demodulation processing on information and wherein a relay UE is used for relaying data transmitted between a UE and a base station and wherein the information is received by the first UE when a link quality of a wireless cellular link between a base station and the second UE is greater than a quality threshold.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Fallgren and Ljung.  

wherein the information is received by the first UE when a link quality of a wireless cellular link between a base station and the second UE is greater than a quality threshold (Figure 4; Par. 00139, 0152; noted D2D Capable UEs may regularly measure RSRP and RSSI, and may implicitly also measure RSRQ. In some embodiments, when the RSRP, RSRQ, and RSSI measurements performed in Action 401 exceed a preconfigured threshold, i.e. the radio link to the network node 110 has enough or good quality, these UEs may construct the second beacon signal and start advertising.).
In view of the above, having the system of Fodor, then given the well-established teaching of Fallgren, it would have been obvious at the time of filing the application to modify the system of Fodor as taught by Fallgren, in order to provide motivation for allowing a wireless device to find other wireless devices with specific relaying capabilities and willingness to help (Par. 0016, 0019 of Fallgren).
Second, Ljung shows performing demodulation processing on information (Par. 0059; noted perform decoding/encoding and/or demodulating/modulating information for relay functionality.).
In view of the above, having the system of Fodor, then given the well-established teaching of Ljung, it would have been obvious at the time of filing the application to modify the system of Fodor as taught by Ljung, in order to provide motivation for allowing the coverage of 
Regarding claim 17, modified Fodor shows sending first indication information to the base station, wherein the first indication information is used to indicate the link quality of the radio link between each candidate relay UE in the candidate relay UE list and the first UE receiving second indication information sent by the base station according to the first indication information, wherein the second indication information is used to indicate the target relay UE; and determining the target relay UE according to the second indication information (Fodor: Figure 5; Par. 0066-0068; noted the first wireless device sends the identity and the first quality metric Geq of the candidate relay wireless device, e.g. selected in action 604, to the base station. Thereby, the base station is enabled to select a relay mode for the D2D communication with the candidate relay wireless device acting as the relay, based on the first quality metric Geq. When there are more than one candidate relay wireless device present in this procedure, it is also possible that it is the base station that selects one of them to act as the relay wireless device, as discussed in Alternative 1. In that case, the first wireless device sends the identity and first quality metric Geq of all candidate relay wireless devices to the base station in action 606.).  
Regarding claim 21, Fodor shows a non-transitory computer readable medium (Figure 8 shows device D includes instructions stored in memory and for execution by a processor.) of a first user equipment (UE) configured for selecting a relay in device-to-device communication, the non-transitory computer readable medium storing instructions that when executed perform steps comprising: 
Receiving information sent by a second UE, wherein the information is used to indicate that the second UE is capable of serving as a relay UE (Figure 4; Par. 0053, 0058, 0063, 0066; 
performing processing on the received information sent by the second UE, to determine whether the information sent by the second UE is successfully received (Figure 4; Par. 0053, 0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.  Further noted that in order to select the best candidate relay device from amongst the evaluated candidate relay devices, the information must be successfully received beforehand.); and 
adding the second UE to a candidate relay UE list when it is determined that the information sent by the second UE is successfully received (Figure 3-4; Par. 0053, 0057-0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.  Further noted that in order to select the best candidate relay device from amongst the evaluated candidate relay devices, the information must be successfully received beforehand.);
measuring a signal sent by each candidate relay UE in the candidate relay UE list, to obtain link quality of a radio link between each candidate relay UE and the first UE; and determining target relay UE from the candidate relay UE list according to the link quality of the radio link between each candidate relay UE in the candidate relay UE list and the first UE (Figure 4; Par. 0067; noted the first wireless device may receive identities and corresponding first quality metrics Geq from multiple candidate relay wireless devices in action 602. In that case, the first wireless device may select one of the candidate relay wireless devices, as shown by an optional action 604, to act as the relay wireless device in the D2D communication, based on the respective first quality metrics Geq, as in discussed in Alternative 2. In another possible 
Fodor shows all of the elements including the target relay UE and the first UE and the processing step, as discussed above.  Fodor does not specifically show performing demodulation processing on information and wherein a relay UE is used for relaying data transmitted between a UE and a base station and wherein the information is received by the first UE when link quality of a wireless cellular link between a base station and the second UE is greater than a quality threshold.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Fallgren and Ljung.  
First, Fallgren shows wherein a relay UE is used for relaying data transmitted between a UE and a base station (Figure 1; Par. 0043, 0048, 0171; noted first wireless device/helping device 121 acts as a relay for communications between the network node 110 and the second wireless device/help needing device 122.); and 
wherein the information is received by the first UE when a link quality of a wireless cellular link between a base station and the second UE is greater than a quality threshold (Figure 4; Par. 00139, 0152; noted D2D Capable UEs may regularly measure RSRP and RSSI, and may implicitly also measure RSRQ. In some embodiments, when the RSRP, RSRQ, and RSSI measurements performed in Action 401 exceed a preconfigured threshold, i.e. the radio link to the network node 110 has enough or good quality, these UEs may construct the second beacon signal and start advertising.).

Second, Ljung shows performing demodulation processing on information (Par. 0059; noted perform decoding/encoding and/or demodulating/modulating information for relay functionality.).
In view of the above, having the system of Fodor, then given the well-established teaching of Ljung, it would have been obvious at the time of filing the application to modify the system of Fodor as taught by Ljung, in order to provide motivation for allowing the coverage of a radio cell of a wireless communication system to be dynamically increased at low cost (Par. 0006 of Ljung).
Regarding claim 23, modified Fodor shows wherein the quality threshold is configured by the base station (Fallgren: Figure 7; Par. 0221-0223).
Regarding claim 24, modified Fodor shows all of the elements except wherein the quality threshold is indicated by the first UE by using indication information.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ljung.  Specifically, Ljung shows wherein the quality threshold is indicated by the first UE by using indication information (Par. 0124-025; noted configuration information may be retrieved from the repeater information responses. The configuration information may respectively include indicators which allow the UE to determine whether the responding terminal device would be suitable for acting as a repeater and/or to perform a prioritization among several 
In view of the above, having the system of Fodor, then given the well-established teaching of Ljung, it would have been obvious at the time of filing the application to modify the system of Fodor as taught by Ljung, in order to provide motivation for allowing the coverage of a radio cell of a wireless communication system to be dynamically increased at low cost (Par. 0006 of Ljung).
Regarding claim 25, modified Fodor shows all of the elements except wherein the quality threshold is predefined.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ljung.  Specifically, Ljung shows wherein the quality threshold is predefined (Par. 0124-0125; noted the selection algorithm may use the retrieved configuration information as input. For illustration, a target function quantifying the suitability of a terminal device for acting as a repeater may be evaluated, with the configuration information being input to the evaluation of the target function. The numerical values obtained by may be compared to determine the most suitable terminal device. Alternatively or additionally, at least one threshold comparison may be performed to exclude responding terminal devices which are unacceptable for acting as a repeater.).
In view of the above, having the system of Fodor, then given the well-established teaching of Ljung, it would have been obvious at the time of filing the application to modify the system of Fodor as taught by Ljung, in order to provide motivation for allowing the coverage of a radio cell of a wireless communication system to be dynamically increased at low cost (Par. 0006 of Ljung).
Regarding claim 29, this claim is rejected based on the same reasoning as presented in the rejection of claim 17.
Regarding claim 30, Fodor shows a user equipment (UE) (Figure 5 and 8 shows device D), comprising: 
a processor; and a memory storing instructions (Figure 8 shows device D to include instructions stored in memory for execution by the processor.) that when executed configure the processor to perform steps comprising: 
receiving information sent by a second UE, wherein the information is used to indicate that the second UE is capable of serving as a relay UE (Figure 4; Par. 0053, 0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.);
performing processing on the received information sent by the second UE, to determine whether the information sent by the second UE is successfully received (Figure 4; Par. 0053, 0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.  Further noted that in order to select the best candidate relay device from amongst the evaluated candidate relay devices, the information must be successfully received beforehand.); and 
adding the second UE to a candidate relay UE list when it is determined that the information sent by the second UE is successfully received (Figure 3-4; Par. 0053, 0057-0058, 0063, 0066; noted device D1 evaluates information included in received beacons. Candidate relay devices are evaluated based on the received information.  Further noted that in order to select the best candidate relay device from amongst the evaluated candidate relay devices, the information must be successfully received beforehand.);
eq from multiple candidate relay wireless devices in action 602. In that case, the first wireless device may select one of the candidate relay wireless devices, as shown by an optional action 604, to act as the relay wireless device in the D2D communication, based on the respective first quality metrics Geq, as in discussed in Alternative 2. In another possible embodiment, the first wireless device may select one of the candidate relay wireless devices further based on measurements on signals transmitted from the multiple candidate relay wireless devices.). 
Fodor shows all of the elements including the target relay UE and the first UE and the processing step, as discussed above.  Fodor does not specifically show performing demodulation processing on information and wherein a relay UE is used for relaying data transmitted between a UE and a base station and wherein the information is received by the first UE when link quality of a wireless cellular link between a base station and the second UE is greater than a quality threshold.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Fallgren and Ljung.  
First, Fallgren shows wherein a relay UE is used for relaying data transmitted between a UE and a base station (Figure 1; Par. 0043, 0048, 0171; noted first wireless device/helping 
wherein the information is received by the first UE when a link quality of a wireless cellular link between a base station and the second UE is greater than a quality threshold (Figure 4; Par. 00139, 0152; noted D2D Capable UEs may regularly measure RSRP and RSSI, and may implicitly also measure RSRQ. In some embodiments, when the RSRP, RSRQ, and RSSI measurements performed in Action 401 exceed a preconfigured threshold, i.e. the radio link to the network node 110 has enough or good quality, these UEs may construct the second beacon signal and start advertising.).
In view of the above, having the system of Fodor, then given the well-established teaching of Fallgren, it would have been obvious at the time of filing the application to modify the system of Fodor as taught by Fallgren, in order to provide motivation for allowing a wireless device to find other wireless devices with specific relaying capabilities and willingness to help (Par. 0016, 0019 of Fallgren).
Second, Ljung shows performing demodulation processing on information (Par. 0059; noted perform decoding/encoding and/or demodulating/modulating information for relay functionality.).
In view of the above, having the system of Fodor, then given the well-established teaching of Ljung, it would have been obvious at the time of filing the application to modify the system of Fodor as taught by Ljung, in order to provide motivation for allowing the coverage of a radio cell of a wireless communication system to be dynamically increased at low cost (Par. 0006 of Ljung).
Regarding claim 35, this claim is rejected based on the same reasoning as presented in the rejection of claim 17.
Regarding claim 36, modified Fodor shows wherein the quality threshold is configured by the base station (rejected on same reasoning as presented in the rejection of claim 23), or the quality threshold is indicated by the first UE by using indication information (rejected on same reasoning as presented in the rejection of claim 24), or the quality threshold is predefined (rejected on same reasoning as presented in the rejection of claim 25).
Regarding claim 37, this claim is rejected based on the same reasoning as presented in the rejection of claim 36.

Claim 16, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor in view of Fallgren, Ljung and Freda et al. (US 2018/0092017; hereinafter Freda).
Regarding claim 16, modified Fodor shows all of the elements except performing at least one of the following operations: measuring a demodulation reference signal (DMRS) comprised in a data packet sent by second candidate relay UE in the candidate relay UE list; and performing demodulation and decoding processing on a data packet sent by a third Page 2 of 8Response to Office Action dated May 29, 2019Application No. 15/568,350 July 29, 2019Attorney Docket No. HW733345candidate relay UE in the candidate relay UE list, and when the data packet is successfully decoded, reconstructing at least one modulation symbol according to at least one information bit obtained through the decoding processing, and performing measurement according to the at least one modulation symbol.  
However, the above-mentioned claim limitations are well-established in the art as evidenced by Freda.  Specifically, Freda show performing at least one of the following operations: measuring a demodulation reference signal (DMRS) comprised in a data packet sent 
performing demodulation and decoding processing on a data packet sent by a _third Page 2 of 8Response to Office Action dated May 29, 2019Application No. 15/568,350 July 29, 2019Attorney Docket No. HW733345 candidate relay UE in the candidate relay UE list, and when the data packet is successfully decoded, reconstructing at least one modulation symbol according to at least one information bit obtained through the decoding processing, and performing measurement according to the at least one modulation symbol.
In view of the above, having the system of Fodor, then given the well-established teaching of Freda, it would have been obvious at the time of filing the application to modify the system of Fodor as taught by Freda, in order to provide motivation to facilitate the communication of data that has stringent quality of service (QoS) requirements (Par. 0005 of Freda).
Regarding claims 28 and 33, these claims are rejected based on the same reasoning as provided in the rejection of claim 16.

Claims 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fodor in view of Fallgren, Ljung and Seo et al. (US 2016/0029331; hereinafter Seo).
Regarding claim 27, modified Fodor shows performing demodulation and decoding processing on a data packet sent by a third candidate relay UE in the candidate relay UE list, and wherein the data packet is successfully decoded, and performing a measurement according to the received data packet (Fodor: Par. 0066-0067; noted the first wireless device may receive identities and corresponding first quality metrics Geq from multiple candidate relay wireless eq, as in Alternative 2 above. In another possible embodiment, the first wireless device may select one of the candidate relay wireless devices further based on measurements on signals transmitted from the multiple candidate relay wireless devices.  In addition, the combination of Fodor in view of Ljung, as discussed above, also shows performing decoding/encoding and/or demodulating/modulating information for relay functionality in Par. 0059 of Ljung.).
Modified Fodor does not specifically show reconstructing at least one modulation symbol according to at least one information bit obtained through the decoding processing.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Seo.  Specifically, Seo shows reconstructing at least one modulation symbol according to at least one information bit obtained through the decoding processing (Par. 0321; noted when decoding is performed on the assumption that information bits of D2D data transmitted in the two subframes or scrambling sequences applied thereto are identical, decoding can be performed using the average of demodulation symbols in the two subframes.).
In view of the above, having the system of Fodor, then given the well-established teaching of Seo, it would have been obvious at the time of filing the application to modify the system of Fodor as taught by Seo, in order to provide motivation to efficiently receive a signal using D2D communication in a wireless communication system (Par. 0016 of Seo).
Regarding claim 34, this claim is rejected based on the same reasoning as provided in the rejection of claim 27.

Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 38 states “The method according to claim 13, wherein the information is received by the first UE from the second UE by blind detection without first requesting the information from the second UE.”
Examiner submits that Fodor, Fallgreen or Ljung does not teach the claimed subject matter as specifically presented in the above claim.  Examiner submits that the allowance of this subject matter is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200178330 A1 – directed to a relay user equipment (UE) including: a transmitter configured to transmit discovery information, the discovery information comprising a relay ID of the relay UE; and a receiver configured to receive from a base station control information that used to make a UE having an ability of relay become the relay UE, 
US 10674425 B2 – directed to a UE may use a relay node to communicate. To manage the relay node, a wireless device such as the UE may receive a relay search message from a second UE requesting a relay UE to establish a connection to the network through the relay UE. The UE may transmit a message to a base station informing the base station of the relay search message from the second UE. The UE may receive an initiate relay association procedure message from the base station, the initiate relay association procedure message informing the first UE that the first UE has been selected by the base station to initiate a relay association procedure with the second UE. The UE may transmit a relay association message to the second UE including a request to be the relay UE for the second UE.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REDENTOR PASIA/Primary Examiner, Art Unit 2413